Citation Nr: 1013627	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.

A hearing was held on October 20, 2009, by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before the undersigned, sitting in Washington, DC, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file. 

The record was held open for 60 days following the October 
2009 hearing in order to provide the Veteran the opportunity 
to submit additional evidence, including a private medical 
opinion.  However, to date, no further evidence has been 
received.


FINDINGS OF FACT

1. Right ear hearing loss did not manifest in service or 
right ear sensorineural hearing loss within one year 
thereafter, and right ear hearing loss has not been shown to 
be causally or etiologically related to the Veteran's 
military service.

2.  The Veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.

CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred in active service, 
nor may right ear sensorineural hearing loss be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009)

2.  Tinnitus was not incurred in active service. 38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided prior to the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided a VCAA notice 
letter in June 2008, prior to the initial unfavorable AOJ 
decisions issued in July 2008 and January 2009.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in June 2008 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
This letter also advised him of the evidence required to 
substantiate disability ratings and effective dates. 

Accordingly, the Board concludes that the content 
requirements of VCAA notice have been met and that the 
purpose of such notice, to promote proper development of the 
claim, has been satisfied.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Based on the foregoing, the 
Board finds that further VCAA notice is not necessary prior 
to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  His service 
treatment records as well as all identified and available VA 
and private medical records were obtained and reviewed by 
both the RO and the Board in connection with the adjudication 
of his claims.  The record also contains VA examination 
reports and opinions dated in September 2008, October 2008, 
and December 2008.

The Board notes that once VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In this case, each examiner 
reviewed the claims file, noted relevant service treatment 
records and post-service treatment evidence, and documented 
the Veteran's subjective complaints and medical history, as 
well as current objective clinical findings.  As discussed 
below, the Board finds that the October 2008 and December 
2008 VA opinions obtained in this case are adequate, as they 
are predicated on a full reading of the claims file, 
including the statements of the appellant, and provide a 
complete rationale for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c) (4).

In light of the foregoing, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
Veteran's claim without further development and additional 
efforts to assist or notify the Veteran in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  Therefore, the Board 
determines that the Veteran will not be prejudiced by the 
Board proceeding to the merits of the claims.


II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post- 
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for right ear 
hearing loss and tinnitus.   His service treatment records 
are negative for any complaints, treatment, or diagnosis 
pertinent to right ear hearing loss or tinnitus.  He was 
noted have high frequency hearing loss in his left ear at the 
time of his January 1969 separation examination, but there 
were no pertinent findings regarding his right ear.   In 
fact, his ears and drums were found to be normal, and he 
denied having a medical history of ear trouble, running ears, 
or hearing loss.   On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
	  0
-10
-10

20

The Veteran also had a hearing loss profile of "H2" at the 
time of his January 1969 separation examination, and the only 
defect noted pertained to his left ear.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).

Based on the foregoing, the Veteran did not meet VA standards 
for right ear hearing loss pursuant to 38 C.F.R. § 3.385 at 
the time of his separation from service.  Moreover, the Board 
notes that the Veteran did not seek treatment for right ear 
hearing loss or tinnitus until many years after his 
separation from service.  Therefore, the Board finds that 
right ear hearing loss and tinnitus did not manifest in 
service or within one year thereafter.

Nevertheless, as noted above, the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his right ear hearing loss and tinnitus 
resulted.  In particular, he has indicated that he had noise 
exposure in service from gunfire and mortar rounds and when 
delivering food to the troops in the field.  His service 
records did list his military occupational specialty as being 
a cook, and he had service in Vietnam.  Moreover, the Veteran 
is considered competent to relate a history of noise exposure 
during service. See 38 C.F.R. § 3.159(a)(2).  

In addition, the evidence of record shows that the Veteran 
has current right ear hearing loss by VA standards as well as 
tinnitus. See 38 C.F.R. § 3.385.  As reported in September 
2008 and at subsequent VA examinations in October 2008 and 
December 2008, current pure tone thresholds for the right 
ear, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
Right ear
25
45
60
55
65

Speech audiometry testing also revealed a speech recognition 
score of 80 percent.  The examiner noted that the Veteran had 
normal to moderately severe sensorineural hearing loss in the 
right ear.  Therefore, the Board finds that the medical 
evidence demonstrates current right ear hearing loss as 
defined by 38 C.F.R. § 3.385.  

With regard to tinnitus, the Board notes that such a disorder 
is readily observable by laypersons and does not require 
medical expertise to establish its existence. See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Therefore, the Veteran 
is competent to describe his tinnitus, and these subjective 
complaints have been documented by the medical evidence of 
record, to include the VA examinations.  As a result, the 
Board finds that the Veteran currently has tinnitus.  

Nevertheless, the Board finds that the medical evidence of 
record does not link the Veteran's current right ear hearing 
loss and tinnitus to his military service.  In this regard, 
the Board notes that the earliest evidence reflecting a 
diagnosis of hearing loss is contained in an August 2004 VA 
treatment record, and the first reference to tinnitus was the 
Veteran's May 2008 application for benefits.    

Additionally, the September 2008 VA examiner opined that it 
was not likely that the Veteran's current hearing loss was 
related to his military acoustic trauma.  It was also noted 
that civilian noise exposure and presbycusis were 
contributory factors.  Moreover, the October 2008 and 
December 2008 VA examiners noted the Veteran's reported in-
service noise exposure as well as his civilian noise exposure 
after service.  In particular, the Veteran reported working 
in a packing house.  Both examiners observed that the 
Veteran's hearing in his right ear, unlike his left ear, was 
within normal limits at the time of his separation from 
service.  They concluded that the Veteran's right ear hearing 
loss did not manifest as a result of in-service noise 
exposure.  The October 2008 VA examiner explained that 
exposure to either impulse sounds or continuous exposure can 
cause a temporary threshold shift, which disappears 16 to 48 
hours after the exposure to loud noise.  He indicated that 
impulse sounds may also damage the structure of the inner ear 
resulting in an immediate hearing loss and that continuous 
exposure to loud noise can damage the structure of the hair 
cells resulting in hearing loss.  He stated that a permanent 
hearing loss exists if the hearing does not recover 
completely from a temporary threshold shift.  However, a 
normal audiogram subsequent to the noise exposure would 
verify that the hearing had recovered without permanent loss 
because the damage is done when the exposed to noise.  Both 
examiners further noted that civilian noise exposure and 
presbycusis were factors in the Veteran's hearing loss. 

With respect to tinnitus, the September 2008 VA examiner 
stated that it was not likely that the Veteran's current 
tinnitus was related to his military acoustic trauma.  In so 
doing, he noted the delayed onset and commented that the 
Veteran's civilian noise exposure and presbycusis were 
contributory factors.  Similarly, the October 2008 VA 
examiner indicated that the Veteran had reported experiencing 
tinnitus for approximately 25 years, which would place its 
onset in the 1980s.  Because of the delayed onset, the 
examiner opined that the Veteran's tinnitus was not due to 
service.  In light of the above evidence, the Board concludes 
that the competent and probative evidence is against the 
claims for service connection for right ear hearing loss and 
tinnitus.  

The Board acknowledges the Veteran's arguments in support of 
his case.  The Veteran can attest to factual matters of which 
he has first-hand knowledge.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  However, only individuals with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu at 494.  In this case, the Veteran is 
competent to describe his perceived hearing difficulty; 
however, a competent medical opinion is required to attribute 
hearing loss and tinnitus to a particular cause. 

The Veteran and his representative have cited to Hensley and 
argued that his right ear hearing loss should be service-
connected considering that service connection has already 
been granted for left ear hearing loss and both ears would 
have been subjected to the same noise.   However, the Board 
notes that the Veteran's current left ear hearing loss is 
different from his right ear hearing loss, as his service 
treatment records specifically documented him as having high 
frequency hearing loss in his left ear at the time of his 
separation from service.  An audiologist also noted that the 
Veteran's left ear hearing underwent a significant shift 
during service, and therefore, opined that the disability was 
at least in part related to military acoustic trauma.  That 
determination relied on the in-service findings.  

In contrast, the Veteran's right ear did not demonstrate a 
change in hearing acuity during service.  Thus, the claim 
requires competent evidence relating the current disorder to 
noise exposure, which is lacking in this case.  In Hensley, 
the Court held only that hearing loss need not have 
manifested in service to be related to service and that VA 
must contemplate direct service connection of a hearing loss 
that first develops years after service discharge.  As 
reflected by the above discussion, the record contains 
competent evidence addressing that question and the Board has 
considered whether such a direct relationship exists.  The 
Court did not preclude a competent professional, such as an 
audiologist, from using a normal separation audiogram in 
determining that a direct relationship does not exist between 
current hearing loss and in-service noise exposure.  
Moreover, in this case, the VA examiners also cited to other 
contributory factors in their rationale, and as noted above, 
the October 2008 VA examiner provided a detailed explanation 
regarding temporary threshold shifts and permanent hearing 
loss.  As such, they did not merely rely on the absence of 
in-service findings.

With regard to tinnitus, the record shows that the Veteran 
indicated in April 2008 and May 2008, as well as at his 
hearing, that his tinnitus began while he was in the 
military.  At his hearing, he stated that the VA examiner had 
misunderstood when he reported that his tinnitus had become 
worse in the 1980s, as it had originated during the service.  
The Board does acknowledge that the Veteran is competent to 
report his experience and symptoms in service.  While lay 
persons are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 
Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 
(Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A veteran can attest to factual matters of which he 
or had had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy. See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent 
to state that he had tinnitus in service.  However, this 
history is not supported by any credible evidence and is of 
limited probative value.  His allegations are inconsistent 
with the contemporaneous record.  Specifically, as previously 
discussed, there is no documentation showing that he had 
tinnitus in service.  In fact, despite seeking treatment for 
other unrelated disorders, the Veteran never made any 
complaints pertaining to his ringing in his ears.  Indeed, 
his January 1969 separation found his ears and drums to be 
normal, and he did not seek treatment for many decades 
thereafter.  Significantly, the Board observes that the 
August 2004 audiology record does not document tinnitus as 
being present and further indicates that the Veteran 
explicitly denied experiencing such a disorder.  Thus, the 
medical evidence dated prior to the filing of the Veteran's 
claim in May 2008 belies his post-application assertions that 
his tinnitus began over 40 years ago in service. 

Thus, the Veteran's claim that he had tinnitus in service is 
not supported by the contemporaneous evidence of record.  The 
Board finds such evidence to be more probative and credible 
than the Veteran's current assertions. Contemporaneous 
evidence has greater probative value than history as reported 
by the Veteran. See Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  The Board therefore finds that the Veteran's 
reported history of tinnitus is not found to be credible. 

In light of the above analysis, the Board concludes that the 
competent and probative evidence is against the Veteran's 
claims for service connection for right ear hearing loss and 
tinnitus.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  However, in the present case, the preponderance 
of the evidence is against the Veteran's claims of 
entitlement to service connection for right hearing loss and 
tinnitus.  Therefore, his claims must be denied.













ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.  




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


